 

EXHIBIT 10.2

 

THE SECURITIES REPRESENTED BY THIS NOTE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR THE SECURITIES LAWS OF ANY
STATE, AND MAY NOT BE OFFERED, SOLD, TRANSFERRED, PLEDGED, HYPOTHECATED OR
OTHERWISE DISPOSED OF EXCEPT PURSUANT TO (i) AN EFFECTIVE REGISTRATION STATEMENT
UNDER THE ACT AND ANY APPLICABLE STATE LAWS, (ii) TO THE EXTENT APPLICABLE, RULE
144 UNDER THE ACT (OR ANY SIMILAR RULE UNDER THE ACT RELATING TO THE DISPOSITION
OF SECURITIES), OR (iii) AN OPINION OF COUNSEL, IF SUCH OPINION SHALL BE
REASONABLY SATISFACTORY TO COUNSEL TO THE ISSUER, THAT AN EXEMPTION FROM
REGISTRATION UNDER THE ACT AND APPLICABLE STATE LAW IS AVAILABLE.

 

ALPINE CREEK, INC. 

15% PROMISSORY NOTE

 

$50,000

 

November ___, 2014

  

FOR VALUE RECEIVED, Alpine Creek, Inc., a Texas corporation, its assigns and
successors (the “Company”), hereby promises to pay to the order of
________________________(the “Holder”), in immediately available funds, the
total principal sum of Fifty Thousand Dollars ($50,000). The principal hereof
and any unpaid accrued interest thereon shall be due and payable fourteen (14)
months after the date first written above (the “Maturity Date”) (unless such
payment date is accelerated as provided in Section 5 hereof). Interest shall
accrue at the rate of fifteen percent (15%) per annum from the date hereof.
Accrued interest shall be paid to Holder within ten (10) days following the end
of each calendar quarter, beginning at the end of the first full calendar
quarter following the date of this Note. Payment of all amounts due hereunder
shall be made at the address of the Holder provided for in Section 7 hereof.

 

This Note is being issued pursuant to a Promissory Note and Stock Purchase
Agreement by and between the Company and SearchCore, Inc., a Nevada corporation
(“SearchCore”), on the one hand, and Holder, on the other hand, dated November
___, 2014 (the “Agreement”).

 

1.  PREPAYMENT. The Company may at any time, upon five (5) days written notice
to Holder, prepay all or any part of the principal balance of this Note,
provided that concurrently with each such prepayment the Company shall pay
accrued interest on the principal, if any, so prepaid to the date of such
prepayment. The advance notice, and the end of the five (5) day period, shall be
referred to herein as the “Prepayment Notice” and the “Prepayment Date,”
respectively. In the event that the Company sends a Prepayment Notice to Holder,
Holder may elect prior to the Prepayment Date to convert into shares of common
stock of the SearchCore pursuant to Section 2 hereof, all or part of the amount
of principal and interest to be repaid by the proposed prepayment instead of
receiving such prepayment.

 

 
1


--------------------------------------------------------------------------------




  

2.  CONVERSION. The outstanding principal and any accrued interest due under
this Note may be converted, in whole or in part, at any time or from time to
time, at the option of the Holder, into common stock of SearchCore at a
conversion price equal to Twenty Cents ($0.20) per share. Notwithstanding the
foregoing, if the Company is in default under this Note pursuant to Section
5(a), the Holder may elect to have the conversion price equal to ninety percent
(90%) of the fair market value of SearchCore’s common stock on the date Holder
communicates its intent to exercise this conversion feature (the “Conversion
Notice”). For purposes of this Note, the fair market value shall be equal to the
average closing price of SearchCore’s common stock for the five (5) trading days
prior to receipt of the Conversion Notice, as reported on the OTCQB quotation
medium or any other exchange upon which SearchCore’s common stock is then
quoted.

 

3.  SECURITY. This Note is not secured.

 

4.  GUARANTY. The Company’s obligations arising under this Note are guaranteed
by SearchCore, pursuant to the terms of that certain Guaranty of even date
herewith.

 

5.  DEFAULT. The occurrence of any one of the following events shall constitute
an Event of Default:

 

(a) The non-payment, when due, of any principal or interest owed pursuant to
this Note;

 

(b) The material breach of any representation or warranty in this Note. In the
event the Holder becomes aware of a breach of this Section 5(b), the Holder
shall notify the Company in writing of such breach and the Company shall have
five (5) business days after notice to cure such breach;

 

(c) The breach of any covenant or undertaking, not otherwise provided for in
this Section 5;

 

(d) The commencement by the Company of any voluntary proceeding under any
bankruptcy, reorganization, arrangement, insolvency, readjustment of debt,
receivership, dissolution, or liquidation law or statute of any jurisdiction,
whether now or hereafter in effect; or the adjudication of the Company as
insolvent or bankrupt by a decree of a court of competent jurisdiction; or the
petition or application by the Company for, acquiescence in, or consent by the
Company to, the appointment of any receiver or trustee for the Company or for
all or a substantial part of the property of the Company; or the assignment by
the Company for the benefit of creditors; or the written admission of the
Company of its inability to pay its debts as they mature; or

 

(e) The commencement against the Company of any proceeding relating to the
Company under any bankruptcy, reorganization, arrangement, insolvency,
adjustment of debt, receivership, dissolution or liquidation law or statute of
any jurisdiction, whether now or hereafter in effect, provided, however, that
the commencement of such a proceeding shall not constitute an Event of Default
unless the Company consents to the same or admits in writing the material
allegations of same, or said proceeding shall remain undismissed for twenty (20)
days; or the issuance of any order, judgment or decree for the appointment of a
receiver or trustee for the Company or for all or a substantial part of the
property of the Company, which order, judgment or decree remains undismissed for
twenty (20) days; or a warrant of attachment, execution, or similar process
shall be issued against any substantial part of the property of the Company.

 

 
2


--------------------------------------------------------------------------------




  

In the event the Holder becomes aware of a breach of Sections 5(a), (b) or (c),
then provided such breach is capable of being cured by Company, the Holder shall
notify the Company in writing of such breach and the Company shall have thirty
(30) calendar days after notice to cure such breach.

 

Upon the occurrence of any Default or Event of Default, the Holder, may, by
written notice to the Company, declare all or any portion of the unpaid
principal amount due to Holder, together with all accrued interest thereon,
immediately due and payable, in which event it shall immediately be and become
due and payable, provided that upon the occurrence of an Event of Default as set
forth in paragraph (d) or paragraph (e) hereof, all or any portion of the unpaid
principal amount due to Holder, together with all accrued interest thereon,
shall immediately become due and payable without any such notice.

 

6.  TRANSFERABILITY. This Note shall not be transferred, pledged, hypothecated,
or assigned by either party without the express written consent of the other
party. In the event any third party acquires a controlling interest in the
Company or acquires substantially all of the assets of the Company (a
“Reorganization Event”), this Note will survive and become an obligation of the
party that acquires such controlling interest or assets. In the event of a
Reorganization Event the Company agrees to make the party that acquires such
controlling interest or assets aware of the terms of this Section and this Note.

 

7.  NOTICES. All notices provided for in this Note shall be in accordance with
the notice provisions of the Agreement.

 

If to the Company:

 

Alpine Creek, Inc.

 

 

500 North Northeast Loop 323

 

 

Tyler, Texas 75708

 

 

Attn: James Pakulis

 

 

Facsimile (___)

 

 

 

If to Holder:

 

 

  

8.  GOVERNING LAW; VENUE. This Note shall be governed by and construed under the
laws of the State of Texas as applied to agreements among Texas residents, made
and to be performed entirely within the State of Texas. The Parties agree that
any action brought to enforce the terms of this Note will be brought in the
appropriate federal or state court having jurisdiction over Smith County, Texas.

  

 
3


--------------------------------------------------------------------------------




 

9.  CONFORMITY WITH LAW. It is the intention of the Company and Holder to
conform strictly to applicable usury and similar laws. Accordingly,
notwithstanding anything to the contrary in this Note, it is agreed that the
aggregate of all charges which constitute interest under applicable usury and
similar laws that are contracted for, chargeable or receivable under or in
respect of this Note, shall under no circumstances exceed the maximum amount of
interest permitted by such laws, and any excess, whether occasioned by
acceleration or maturity of this Note or otherwise, shall be canceled
automatically, and if theretofore paid, shall be either refunded to the Company
or credited on the principal amount of this Note.

 

10. MODIFICATION; WAIVER. No modification or waiver of any provision of this
Note or consent to departure therefrom shall be effective unless in writing and
approved by the Company and Holder. If any provision of this Note shall be
invalid or unenforceable in any jurisdiction, such invalidity or
unenforceability shall not affect the validity or enforceability of the
remainder of this Note or the validity or enforceability of this Note in any
other jurisdiction. This Note supersedes all prior agreements and understandings
among the parties hereto with respect to the subject matter hereof.

 

[remainder of page intentionally left blank; signature page to follow]

 

 
4


--------------------------------------------------------------------------------




  

IN WITNESS WHEREOF, the Company has executed this Note as of the date set forth
above.

 

“Company”

 

“Holder”

 

   

Alpine Creek, Inc.,

 

 

a Texas corporation

 

     

 

 

By: James Pakulis

 

 

Its: President

 

 

  

Executed only to acknowledge the provisions of Sections 2 and 4.

 

“SearchCore”

 

 

SearchCore, Inc.,

 

a Nevada corporation

 

   

By: James Pakulis

 

Its: President

 

 

 

5

--------------------------------------------------------------------------------